Exhibit 10.33

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

Akamai Technologies, Inc.

   Form of 2009 Executive Bonus Plan

 

Name:    Performance Period: FY 2009 Title:   

This 2009 Executive Bonus Plan sets forth your annual compensation for 2009
based on the achievement of certain corporate and individual performance
objectives. In order to receive your annual cash incentive bonus, you must be an
employee and a member of the Office of the CEO throughout all of 2009 and the
corporate and individual objectives must be met, as described more thoroughly
below. The Compensation Committee will resolve all questions arising in the
administration, interpretation and application of this plan, and the
Compensation Committee’s determination will be final and binding on all
concerned. Where permitted by applicable law, the Compensation Committee
reserves the right to modify, at its discretion and at any time, the terms of
this plan, including, but not limited to, the performance objectives, targets,
and payouts.

Annual Compensation Levels at Target Performance

 

Base salary:    $             Annual cash incentive bonus at target:   
$             Total Cash Compensation at target:    $            

Performance Objectives/Targets

Your 2009 cash incentive bonus is comprised of two components: corporate
financial performance during Fiscal Year 2009 (80%) (the “Financial Component”)
and individual 2009 performance goals1 (20%) (the “MBO Component”).

The method for calculating corporate financial performance used to determine the
Financial Component is described in the attached Schedule 1. In the event of any
question as to whether the components of the Financial Component have been
satisfied, the Compensation Committee shall make such determination. The amounts
payable to you under the Financial Component are as follows:

 

Akamai Performance Against

Actual % of Targets from Schedule 12

  

Amount Payable to You

91.6% of Target:

   50% of Financial Component ($            )

96.1% of Target:

   85% of Financial Component ($            )

100% of Target:

   100% of Financial Component ($            )

102.6% of Target:

   115% of Financial Component ($            )

108.4% or greater of Target:

   200% of Financial Component ($            )

Unless otherwise determined by the Compensation Committee, the Financial
Components will not be paid if Akamai fails to achieve at least 91.6% of Targets
and the maximum bonus payable is capped at 200% of the Financial Component.

The amount payable under the MBO Component ranges from 0% to 100% of that target
($0 up to $            ) based on the determination of whether individual
objectives have been met by you. The Chief Executive Officer shall make such
determination and shall report such determination to the Compensation Committee.
The Compensation Committee shall retain the right, exercisable in its
discretion, to overrule the determination of the Chief Executive Officer and
make an independent and binding determination as to whether you have achieved
your individual objectives. Subject to the foregoing, the Chief Executive
Officer’s determination will be final and binding on all concerned.3 Performance
above the maximum may result in higher reward at the sole discretion of the
Compensation Committee.

 

1

As established by the Chief Executive Officer or, in the case of the CEO, the
Compensation Committee.



--------------------------------------------------------------------------------

Akamai Technologies, Inc.   Form of 2009 Executive Bonus Plan

 

 

2

See Schedule 1 for pro-ration formulas applicable to intermediate percentages
not specified below.

3

In the case of the Chief Executive Officer, the Board of Directors shall make
the determination as to whether his individual performance objectives have been
met. The determination of the Board of Directors will be final and binding on
all concerned.

The payment of any annual incentive bonus will be made within thirty (30) days
following the filing of Akamai’s SEC 10-K filing for FY 2009 but no later than
March 15, 2010.

 

Acceptance:

 

 

    

 

       Date

Approved by:

 

 

    

 

       Date



--------------------------------------------------------------------------------

Akamai Technologies, Inc.   Form of 2009 Executive Bonus Plan

 

 

SCHEDULE 1

CORPORATE FINANCIAL PERFORMANCE MEASUREMENT METHODOLOGY

 

A. Overview; Definitions

The executive shall only be eligible for the corporate performance-based bonus
of the salary upon the Company’s achievement of certain financial metrics. Such
financial metrics are based on target 2009 Revenue of $[**] million and target
2009 Normalized EPS of $[**] per share.

For purposes of this Agreement, such metrics shall have the following meanings:

“Revenue” shall mean the Company’s revenue for fiscal year 2009 calculated in
accordance with generally accepted accounting principles in the United States of
America as reported in the 2009 Financial Statements.

“Normalized EPS” shall mean the Company’s annual earnings per diluted share for
fiscal year 2009 excluding amortization of intangible assets, equity-related
compensation, restructuring charges and benefits, certain gains and losses on
equity investments, loss on early extinguishment of debt, utilization of tax
NOLs/credits, release of deferred tax asset valuation allowance and similar
items excluded by the Company in determining normalized earnings per share in
issuing its earnings announcement for fiscal year 2009.

If, on December 31, 2009, the Company is required to make periodic reports under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Company’s consolidated financial statements filed with the Securities and
Exchange Commission on Form 10-K shall constitute its “Public Company Financial
Statements” and shall apply. If, on December 31, 2009, the Company is not
required to make periodic reports under the Exchange Act, the Company’s
regularly prepared annual audited financial statements prepared by management
shall be its “Private Company Financial Statements” and shall apply. The
applicable financial statements may be referred to herein as the “2009 Financial
Statements.”

 

B. Calculation of Percentages

The Company’s Revenue shall be calculated as a percentage of the Company’s
target revenue for fiscal year 2009 of $[**] million and multiplied by 0.5 (the
“Revenue Percentage Component”). The Company’s Normalized EPS shall be
calculated as a percentage of the Company’s target normalized earnings per share
for fiscal year 2009 of $[**] and multiplied by 0.5 (the “Normalized EPS
Component”). The sum of the Revenue Percentage Component and the Normalized EPS
Component shall be the “Actual Percentage of Targets.”

 

C. Bonus Amounts

1. If the Actual Percentage of Targets is equal to any of the percentage amounts
set forth on the first page of this Plan, then the Executive shall be entitled
to the percentage of the target Financial Component of the bonus set forth
opposite such amount.

2. If the Actual Percentage of Targets is greater than 91.6% of Target but less
than 108.4% of Target and not equal to any of the percentage amounts set forth
on the first page of this Plan (i.e., the actual percentage is between two of
the percentages set forth on the first page), then the Executive shall receive a
bonus equal to the sum of (i) the bonus set forth opposite the next lowest
percentage set forth on the first page plus (ii) an amount equal to (A) the
bonus payable at the next higher percentage identified on the first page minus
the bonus payable at the next lowest percentage identified on the first page
multiplied by (B) a fraction, (y) the numerator of which is the Actual
Percentage of Targets minus that next lower percentage and (z) the denominator
of which is the next highest percentage minus the next lowest percentage.



--------------------------------------------------------------------------------

Akamai Technologies, Inc.   Form of 2009 Executive Bonus Plan

 

 

As an example, if the Actual Percentage of Targets was 97% and the amount
payable at 100% of achievement against target is $100,000, the bonus payable
would be equal to: $85,000 + ($90,000—$85,000) X (97.0% – 96.1%/97.4% – 96.1%) =
$85,000 + $3,462 = $88,462.

 

D. Effect of an Acquisition by Akamai

In the event that Akamai enters into an Acquisition Transaction during 2009,
then Revenue and Normalized EPS shall be adjusted to give effect to such
Acquisition Transaction. An “Acquisition Transaction” means (i) the purchase of
more than 50% of the voting power of an entity, (ii) any merger, reorganization,
consolidation, recapitalization, business combination, liquidation, dissolution
or share exchange involving Akamai and an entity not previously owned by Akamai,
or (iii) the purchase or other acquisition (including, without limitation, via
license outside of the ordinary course of business or joint venture) of assets
that constitute more than 50% of another entity’s total assets or assets that
account for more than 50% of the consolidated net revenues or net income of such
entity.

As soon as practicable following the closing of an Acquisition Transaction, the
Compensation Committee shall make a determination of the estimated impact of the
Acquisition Transaction on the Company’s 2009 Revenue and Normalized EPS. If the
Acquisition Transaction is estimated to be accretive, then:

(i) in calculating Revenue for purposes of determining the Revenue Percentage
Component, reported Revenue shall be reduced by the amount of estimated revenue
contribution from the Acquisition Transaction; and

(ii) in calculating Normalized EPS for purposes of determining the Normalized
EPS Percentage Component, Normalized EPS, as calculated based on the 2009
Financial Statements, shall be reduced by the amount of the estimated Normalized
EPS contribution from the Acquisition Transaction.

If the Acquisition is estimated to be non-accretive, then:

(iii) in calculating Normalized EPS for purposes of determining the Normalized
EPS Percentage Component, Normalized EPS, as calculated based on the 2009
Financial Statements, shall be increased by the amount of the estimated negative
Normalized EPS impact from the Acquisition Transaction.

All determinations of the Compensation Committee regarding the estimated impact
of an Acquisition Transaction shall be final, binding and non-appealable. The
cumulative impact of all Acquisition Transactions shall be set forth in a
statement delivered upon payment, if any, of the bonus contemplated by this
plan. This plan shall be deemed to be automatically amended, without further
action by the Company or the executive, to give effect to any adjustments
required by this Section D.